DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.
 
Status of the Claims
Claims 1-20 of application 16/107,821 filed 8/21/18 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 7/13/20. Claims 1, 3, 6-9, 16, and 19 were amended. Claim 5 was cancelled. Claim 21 was newly added. Claims 1-4 and 6-21 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 1/11/21, wherein claims 1, 3, 16 and 19 were amended and claim 22 was newly added. Claims 1-4 and 6-22 are presently pending and presented for examination.

Response to Arguments
Regarding claim objections: applicant’s amendments to claims 1, 16 and 19 have resolved the minor informalities indicated by examiner in the final rejection. The objections to these claims are therefore withdrawn.
Regarding rejection under 35 USC 103: Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
Regarding claims 1, 16, and 19, with regard to Argus (US 20190263519 A1) applicant argues, “the '519 publication is silent as to specific proportions of power to be delivered from battery 1230 and ICE to a motor (e.g., motor 940 or 492) in different phases of operations (e.g., initial start up, lift, etc.). Additionally, the '519 publication is silent as to how to determine such specific proportions of power to be delivered from battery 1230 and ICE to a motor. As such, it is submitted that the '519 publication does not disclose or suggest ‘utilizing the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery between the at least one generated electrical energy source and the at least one stored electrical energy source’ as set forth in claim 1”.
However, this argument is not persuasive since claims 1, 16, and 19 do not recite “such specific proportions of power” of power to be delivered from the two sources to a motor in any particularly narrow way. Therefore, given the broadness of the claim language, Argus does teach a method wherein determining one or more measurements of resulting power for a plurality of energy sources based, at least in part, on the one or more additional inputs (See at least Figs. 11 and 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. The inputs 1010 from controller 950 depicted in Fig. 11 may be regarded as the one or more additional inputs to the ESCs to determine a resulting power at regulator 1240 and send a corresponding signal to throttle control 900, which may be regarded as a measurement of resulting power; Argus further teaches that control signal 1020 provided from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 to drive the motors 940 and 942 according to the control signal 1010 [See at least Argus, 0142]. Control signal 1020 may also be regarded as a measurement of resulting power), the plurality of energy sources to comprise at least one generated electrical energy source and at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that the energy sources in the vehicle comprise an internal combustion engine (ICE) and batteries 1 and 2 [See at least Argus, 0145]); and 
utilizing the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. Also see at least Fig. 11: Argus discloses that the circuitry 930 further comprises a control signal 1020 from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210, which are directly controlled by controller 950, to drive the motors 940 and 942 according to the control signals 1010 from the controller 950 [See at least Argus, 0142]. It will be appreciated from the series configuration of the optional battery 1230 in Fig. 14 that, if present, 1230 is never bypassed during operation of the topology [See at least Argus, 0145]).
Claims 1, 16, and 19 and their dependents are therefore not allowable over the prior art of record.

Regarding claim 21, applicant further argues with regard to the Mestler reference (US 20160280386 A1) that “merely ‘smoothing out and handle almost any instantaneous power demands’ does not disclose or suggest determination of a ‘proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source’… ‘based, at least in part, on a correction applied to the particular input’ as set forth in claim 21”.
However, this argument is not persuasive because Mestler in view of Knapp and Argus does teach The method of claim 1, wherein the proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source is determined based, at least in part, on a correction applied to the particular input (See at least Fig. 1A in Mestler: Mestler discloses that battery 110 is utilized to smooth out and handle almost instantaneous power demands when the change generator power output is delayed following a change in throttle input [See at least Mestler, 0022]. It will be appreciated by anyone of ordinary skill in the art that for the battery to compensate for the change in throttle power demands, the battery must, for a time, provide a proportion of power greater [or less] than the original proportion of power it provided before the change in throttle input).
Claim 21 is therefore not allowable over the prior art of record.

Regarding claim 22, applicant argues that “new claim 22 also further distinguishes over any combination of the '790 [US 20160236790 A1], '386 and '519 publications”. However this argument is not persuasive since, as per the language of claim 22, Knapp does teach a method of operating a hybrid electric aircraft wherein the desired power split value defines delivery of power such that at least ten percent of power is delivered from the at least one generated electrical energy source while at least ten percent of power is delivered from the stored electrical energy source (See at least Fig. 9: Knapp discloses a Power Balance pie chart of a hybrid electric aircraft displayed on interface 900 where both the “BATT” (battery) and “GEN” (generator) portions of the total power are each clearly greater than 10%) responsive to a particular input (Knapp teaches that the FMS: Flight Management System, an integrated computer system which controls an aircraft through an auto-pilot and auto-throttle interface, is typically programmed prior to take off and can fly the aircraft without pilot intervention much, or all, of the way to the destination [See at least Knapp, 0076]). The rationale for combining this limitation with that of Mestler, which also discloses a hybrid electric aircraft with throttle control, will be further explained in the section of this office action entitled “Claim Rejections – 35 USC 103”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mestler et al. (US 20160280386 A1) in view of Knapp et al. (US 20160236790 A1) and Argus (US 20190263519 A1), hereinafter referred to as Knapp and Argus, respectively.
Regarding claim 1, Mestler discloses A method of controlling an operation of a series hybrid powertrain via a system controller (See at least Fig. 1A in Mestler: Mestler discloses that flight controller 104 may control various components of an aircraft powertrain, including generator 102 and electronic speed control units 106 [See at least Mestler, 0023]), the series hybrid powertrain comprising a plurality of system elements to provide propulsive power to a hybrid electric aircraft, the plurality of system elements including a plurality of energy sources (See at least Fig. 1A in Mestler: Mestler discloses that the powertrain comprises generator 102 and battery 110 [See at least Mestler, 0022]), the method comprising: 
receiving, as a command from the hybrid electric aircraft, a signal indicative of a particular input (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]); and
receiving, as sampled values from the plurality of system elements, one or more signals indicative of one or more additional inputs (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]. It will be appreciated that this refers to a plurality of inputs).
However, Mestler does not explicitly disclose the method wherein the energy sources are electrically coupled to a power panel having a first switching configuration.
However, Knapp does teach a method for operating a series hybrid aircraft powertrain comprising a plurality of generators wherein the energy sources are electrically coupled to a power panel having a first switching configuration (Knapp teaches that a hybrid aircraft may have manual switches for switching generators on and off, controlling generator output from idling to peak power, and redirecting power flow to the propulsion systems [See at least Knapp, 0276]). Both Knapp and Mestler teach methods for controlling hybrid powertrains of aircrafts. However, only Knapp explicitly teaches where switches may be utilized to operate the generators and toggle or redirect certain aspects of the powertrain. It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add these power train control switches to the hybrid vehicle system of Mestler. Doing so allows 
However, Mestler does not explicitly teach wherein the plurality of energy sources [comprises] at least one generated electrical energy source and at least one stored electrical energy source such that the method further comprises determining one or more measurements of resulting power for the plurality of energy sources based, at least in part, on the one or more additional inputs; and 
utilizing the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source.
However, Argus does teach a method for managing an aircraft power system wherein the processor of the aircraft is configured to determine one or more measurements of resulting power for a plurality of energy sources based, at least in part, on the one or more additional inputs (See at least Figs. 11 and 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. The inputs 1010 from controller 950 depicted in Fig. 11 may be regarded as the one or more additional inputs to the ESCs to determine a resulting power at regulator 1240 and send a corresponding signal to throttle control 900, which may be regarded as a measurement of resulting power; Argus further teaches that control signal 1020 provided from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 to drive the motors 940 and 942 according to the control signal 1010 [See at least Argus, 0142]. Control signal 1020 may also be regarded as a measurement of resulting power), the plurality of energy sources to comprise at least one generated electrical energy source and at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that the energy sources in the vehicle comprise an internal combustion engine (ICE) and batteries 1 and 2 [See at least Argus, 0145]); and 
utilize the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. Also see at least Fig. 11: Argus discloses that the circuitry 930 further comprises a control signal 1020 from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210, which are directly controlled by controller 950, to drive the motors 940 and 942 according to the control signals 1010 from the controller 950 [See at least Argus, 0142]. It will be appreciated from the series configuration of the optional battery 1230 in Fig. 14 that, if present, 1230 is never bypassed during operation of the topology [See at least Argus, 0145]). Both Mestler and Argus teach methods for managing the power systems of hybrid aircraft. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate this output power-based control loop of Argus into the hybrid powertrain control system of Mestler. Doing so allows for the implementation of a system wherein one of the batteries can fill in for the missing amount of power needed when the system determines that the ICE is unable to immediately fulfill the full power requirements during startup of the aircraft (See at least [Argus, 0145]).

Regarding claim 2, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the electrical power delivery is implemented via the power panel having the first switching configuration (Knapp teaches that a hybrid aircraft may have switches for switching generators on and off, controlling generator output from idling to peak power, and redirecting power flow to the propulsion systems [See at least Knapp, 0276]).

Regarding claim 3, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the signal indicative of a particular input comprises a desired power split value indicative of the proportion of an electrical power delivery between the at least one generated electrical energy source and the at least one stored electrical energy source (See at least Fig. 1A in Mestler: Mestler discloses that battery 110 is utilized to smooth out and handle almost instantaneous power demands when the generator output is changed in response to a change in throttle input [See at least Mestler, 0022]. The combination of battery and generator power may be regarded as a power split value).

Regarding claim 4, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the one or more signals indicative of the one or more additional inputs comprise values representing measured parameters of the plurality of energy sources (Mestler discloses that inputs to the engine model may include current engine RPM and fuel system measurements, output voltage and current, and other generator parameters [See at least Mestler, 0031]).

Regarding claim 6, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the at least one generated electrical energy source comprises a power generator and the at least one stored electrical energy source comprises a battery (See at least Fig. 1A in Mestler: Mestler discloses that the powertrain comprises generator 102 and battery 110 [See at least Mestler, 0022]).

Regarding claim 7, Mestler in view of Knapp and Argus teaches The method of claim 21, wherein the correction is applied outside of an internal control loop of the generated electrical energy source (See at least Fig. 1A in Mestler: Mestler discloses that battery 110 is utilized to smooth out and handle almost instantaneous power demands when the generator output is changed in response to a change in throttle input [See at least Mestler, 0022]. Mestler teaches that changes in the input values may occur manually as a result of the pilot manually changing them [See at least Mestler, 0027]).

Regarding claim 8, Mestler in view of Knapp and Argus teaches The method of claim 21, wherein the correction is at least partially applied via internal control loops of the plurality of energy sources (See at least Fig. 6 in Mestler: Mestler discloses that changes in throttle may be implemented by internal control loops of flight controller 104, which is coupled to the energy sources [See at least Mestler, 0045]).

Regarding claim 9, Mestler in view of Knapp and Argus teaches The method of claim 1, and further comprising employing the one or more measurements of the resulting power as a process variable to adjust the proportion of electrical power delivery between the at least one generated electrical energy source and the at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that optional battery 1230 within the circuitry 930 can be used to provide power to the lift ESCs 1200, 1210 instantaneously, during initial start up, when more power is required than the ICE can provide due to ramping up of the ICE, or in the event of ICE failure [See at least Argus, 0145]. It will be appreciated that after start up, the ICE takes over this functionality and adjusts resulting power accordingly using signal 1020 from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 [See at least Argus, 0142]).

Regarding claim 10, Mestler in view of Knapp and Argus teaches The method of claim 1, and further comprising calculating a voltage setpoint value for at least one of the plurality of energy sources based, at least in part, on the determined proportion of the electrical power delivery (Mestler discloses that a current and/or voltage provided by one or more components of generator 102 is detected and compared with a desired output current and/or voltage and the throttle adjusted to correct any deviations [See at least Mestler, 0024]. It will be appreciated that this setpoint refers to only the portion of the electrical power derived from the generator).

Regarding claim 11, Mestler in view of Knapp and Argus teaches The method of claim 10, and further comprising generating a signal comprising a command to implement the calculated voltage setpoint value (Mestler discloses that a current and/or voltage provided by one or more components of generator 102 is detected and compared with a desired output current and/or voltage and the throttle adjusted to correct any deviations [See at least Mestler, 0024]).

Regarding claim 12, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the plurality of system elements comprise sub-system-level controllers operable to implement one or more commands from the system controller for the controlling the operation of the series hybrid powertrain (See at least Fig. 1A in Mestler: Mestler discloses that flight controller 104 may control various components of an aircraft powertrain, including electronic speed control units 106 [See at least Mestler, 0023]).

Regarding claim 13, Mestler in view of Knapp and Argus teaches The method of claim 1, and further comprising determining whether the first switching configuration comprises a preferred switching configuration based, at least in part, on the determined proportion of the electrical power delivery (Knapp teaches that a hybrid aircraft may have manual switches for switching generators on and off, controlling generator output from idling to peak power, and redirecting power flow to the propulsion systems [See at least Knapp, 0276]. It will be appreciated by anyone of ordinary skill in the art that redirecting power flow or increasing or decreasing the number of active generators is related to the determined proportion of electrical power delivery).

Regarding claim 14, Mestler in view of Knapp and Argus teaches The method of claim 13, and further comprising generating a signal comprising a command to change the first switching configuration to a second switching configuration based, at least in part, on the determined proportion of the electrical power delivery (Knapp teaches that a hybrid aircraft may have manual switches for switching generators on and off, controlling generator output from idling to peak power, and redirecting power flow to the propulsion systems [See at least Knapp, 0276]. It will be appreciated by anyone of ordinary skill in the art that redirecting power flow or increasing or decreasing the number of active generators is related to the determined proportion of electrical power delivery).

Regarding claim 15, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the command from the hybrid electric aircraft comprises a command from an aircraft management system of the hybrid electric aircraft (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202, including flight commands, sensor data, and other information [See at least Mestler, 0026-0027]).

Regarding claim 16, Mestler discloses An apparatus comprising: 
a system controller capable of controlling an operation of a series hybrid powertrain (See at least Fig. 1A in Mestler: Mestler discloses that flight controller 104 may control various components of an aircraft powertrain, including generator 102 and electronic speed control units 106 [See at least Mestler, 0023]), the series hybrid powertrain comprising a plurality of system elements to provide propulsive power to a hybrid electric aircraft, the plurality of system elements including a plurality of energy sources (See at least Fig. 1A in Mestler: Mestler discloses that the powertrain comprises generator 102 and battery 110 [See at least Mestler, 0022]), the system controller adapted to: 
receive, as a command from the hybrid electric aircraft, a signal indicative of a particular input (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]); and
receive, as sampled values from the plurality of system elements, one or more signals indicative of one or more additional inputs (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]. It will be appreciated that this refers to a plurality of inputs); 
However, Mestler does not explicitly disclose the apparatus wherein the energy sources are electrically coupled to a power panel having a first switching configuration.
However, Knapp does teach an apparatus for operating a series hybrid aircraft powertrain comprising a plurality of generators wherein the energy sources are electrically coupled to a power panel having a first switching configuration (Knapp teaches that a hybrid aircraft may have manual switches for switching generators on and off, controlling generator output from idling to peak power, and redirecting power flow to the propulsion systems [See at least Knapp, 0276]). Both Knapp and Mestler teach methods for controlling hybrid powertrains of aircrafts. However, only Knapp explicitly teaches where switches may be utilized to operate the generators and toggle or redirect certain aspects of the powertrain. It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to add these power train control switches to the hybrid vehicle system of Mestler. Doing so allows the pilot greater control over power distribution and generation in the hybrid aircraft propulsion system.
However, Mestler does not explicitly teach wherein the plurality of energy sources [comprises] at least one generated electrical energy source and at least one stored electrical energy source such that the method executed by the system controller further comprises determining one or more measurements of resulting power for the plurality of energy sources based, at least in part, on the one or more additional inputs; and 
utilizing the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery between the at least one generated electrical energy source and the at least one stored electrical energy source.
However, Argus does teach a method for managing an aircraft power system wherein the processor of the aircraft is configured to determine one or more measurements of resulting power for a plurality of energy sources based, at least in part, on the one or more additional inputs (See at least Figs. 11 and 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. The inputs 1010 from controller 950 depicted in Fig. 11 may be regarded as the one or more additional inputs to the ESCs to determine a resulting power at regulator 1240 and send a corresponding signal to throttle control 900, which may be regarded as a measurement of resulting power; Argus further teaches that control signal 1020 provided from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 to drive the motors 940 and 942 according to the control signal 1010 [See at least Argus, 0142]. Control signal 1020 may also be regarded as a measurement of resulting power), the plurality of energy sources to comprise at least one generated electrical energy source and at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that the energy sources in the vehicle comprise an internal combustion engine (ICE) and batteries 1 and 2 [See at least Argus, 0145]); and 
utilize the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery between the at least one generated electrical energy source and the at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. Also see at least Fig. 11: Argus discloses that the circuitry 930 further comprises a control signal 1020 from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210, which are directly controlled by controller 950, to drive the motors 940 and 942 according to the control signals 1010 from the controller 950 [See at least Argus, 0142]. It will be appreciated from the series configuration of the optional battery 1230 in Fig. 14 that, if present, 1230 is never bypassed during operation of the topology [See at least Argus, 0145]). Both Mestler and Argus teach methods for managing the power systems of hybrid aircraft. However, only Argus explicitly teaches where the different power outputs generated by an ICE due to a plurality of input signals produce a different resulting power and corresponding output signal from a regulator which is fed back into the ICE throttle control to change the proportion of power generated by the ICE.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate this output power-based control loop of Argus into the hybrid powertrain control system of Mestler. Doing so allows for the implementation (See at least [Argus, 0145]).

Regarding claim 17, Mestler in view of Knapp and Argus teaches The apparatus of claim 16, wherein the system controller is further to employ the resulting power as a process variable to adjust the proportion of electrical power delivery between the plurality of energy sources (See at least Fig. 14 in Argus: Argus teaches that optional battery 1230 within the circuitry 930 can be used to provide power to the lift ESCs 1200, 1210 instantaneously, during initial start up, when more power is required than the ICE can provide due to ramping up of the ICE, or in the event of ICE failure [See at least Argus, 0145]. It will be appreciated that after start up, the ICE takes over this functionality and adjusts resulting power accordingly using signal 1020 from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 [See at least Argus, 0142]).

Regarding claim 18, Mestler in view of Knapp and Argus teaches The apparatus of claim 16, wherein the system controller is further to calculate a voltage setpoint value for at least one of the plurality of energy sources based, at least in part, on the determined proportion of the electrical power delivery (Mestler discloses that a current and/or voltage provided by one or more components of generator 102 is detected and compared with a desired output current and/or voltage and the throttle adjusted to correct any deviations [See at least Mestler, 0024]. It will be appreciated that this setpoint refers to only the portion of the electrical power derived from the generator).

Regarding claim 21, Mestler in view of Knapp and Argus teaches The method of claim 1, wherein the proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source is determined based, at least in part, on a correction applied to the particular input (See at least Fig. 1A in Mestler: Mestler discloses that battery 110 is utilized to smooth out and handle almost instantaneous power demands when the generator output is changed in response to a change in throttle input [See at least Mestler, 0022]).

Regarding claim 22, Mestler in view of Knapp and Argus teaches The method of claim 3, and wherein the desired power split value defines delivery of power such that at least ten percent of power is delivered from the at least one generated electrical energy source while at least ten percent of power is delivered from the stored electrical energy source (See at least Fig. 9: Knapp discloses a Power Balance pie chart of a hybrid electric aircraft displayed on interface 900 where both the “BATT” (battery) and “GEN” (generator) portions of the total power are each clearly greater than 10%) responsive to a particular input (Knapp teaches that the FMS: Flight Management System, an integrated computer system which controls an aircraft through an auto-pilot and auto-throttle interface, is typically programmed prior to take off and can fly the aircraft without pilot intervention much, or all, of the way to the destination [See at least Knapp, 0076]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mestler et al. (US 20160280386 A1) in view of Argus (US 20190263519 A1), hereinafter referred to as Mestler and Argus, respectively.
Regarding claim 19, Mestler discloses A non-transitory storage medium having instructions executable by a processor (See at least Fig. 1A in Mestler: Mestler discloses that flight controller 104 may control various components of an aircraft powertrain, including generator 102 and electronic speed control units 106 [See at least Mestler, 0023]) to: 
receive, as a command from a hybrid electric aircraft, a signal to be indicative of a particular input (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]); 
receive, as sampled values from a plurality of system elements, one or more signals to be indicative of one or more additional inputs (See at least Fig. 2 in Mestler: Mestler discloses that flight controller 104 may receive inputs for a desired vehicle control in step 202 [See at least Mestler, 0026-0027]. It will be appreciated that this refers to a plurality of inputs); 
However, Mestler does not explicitly teach where the processor is further configured to determine one or more measurements of resulting power for a plurality of energy sources based, at least in part, on the one or more additional inputs, the plurality of energy sources to comprise at least one generated electrical energy source and at least one stored electrical energy source; and 
utilize the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery from between the at least one generated electrical energy source and the at least one stored electrical energy source.
However, Argus does teach a method for managing an aircraft power system wherein the processor of the aircraft is configured to determine one or more measurements of resulting power for a plurality of energy sources based, at least in part, on the one or more additional inputs (See at least Figs. 11 and 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. The inputs 1010 from controller 950 depicted in Fig. 11 may be regarded as the one or more additional inputs to the ESCs to determine a resulting power at regulator 1240 and send a corresponding signal to throttle control 900, which may be regarded as a measurement of resulting power; Argus further teaches that control signal 1020 provided from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210 to drive the motors 940 and 942 according to the control signal 1010 [See at least Argus, 0142]. Control signal 1020 may also be regarded as a measurement of resulting power), the plurality of energy sources to comprise at least one generated electrical energy source and at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that the energy sources in the vehicle comprise an internal combustion engine (ICE) and batteries 1 and 2 [See at least Argus, 0145]); and 
utilize the one or more measurements of resulting power as feedback to determine a proportion of electrical power delivery between the at least one generated electrical energy source and the at least one stored electrical energy source (See at least Fig. 14 in Argus: Argus teaches that generally speaking the circuitry 930 controls the throttle servomotor 900 based on the controller 950 input, and provides power from the generator 920 to the motors 940 and 942 [See at least Argus, 0140]. Argus further teaches that the topology of Fig. 14 is based on that of Fig. 11 [See at least Argus, 0140]. Also see at least Fig. 11: Argus discloses that the circuitry 930 further comprises a control signal 1020 from the rectifier 1100 to the throttle servo control 900 so as to increase or decrease the output from the ICE 40 in order for the alternator 1000 to meet power demands as required by the ESCs 1200 and 1210, which are directly controlled by controller 950, to drive the motors 940 and 942 according to the control signals 1010 from the controller 950 [See at least Argus, 0142]. It will be appreciated from the series configuration of the optional battery 1230 in Fig. 14 that, if present, 1230 is never bypassed during operation of the topology [See at least Argus, 0145]). Both Mestler and Argus teach methods for managing the power systems of hybrid aircraft. However, only Argus explicitly teaches where the different power outputs generated by an ICE due to a plurality of input signals produce a different resulting power and corresponding output signal from a regulator which is fed back into the ICE throttle control to change the proportion of power generated by the ICE.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate this output power-based control loop of Argus into the hybrid powertrain control system of Mestler. Doing so allows for the implementation (See at least [Argus, 0145]).

Regarding claim 20, Mestler in view of Argus teaches The non-transitory storage medium of claim 19, wherein the instructions further comprise instructions to calculate a voltage setpoint value for at least one of the plurality of energy sources based, at least in part, on the determined proportion of the electrical power delivery (Mestler discloses that a current and/or voltage provided by one or more components of generator 102 is detected and compared with a desired output current and/or voltage and the throttle adjusted to correct any deviations [See at least Mestler, 0024]. It will be appreciated that this setpoint refers to only the portion of the electrical power derived from the generator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668    
                                                                                                                                                                                       /YAZAN A SOOFI/Primary Examiner, Art Unit 3668